DOMENGEAUX, Judge,
dissenting.
I respectfully suggest that the able trial judge erred in granting a directed verdict in this jury case. Weber, cited in the majority opinion, stated in essence that a violation of a penal statute does not automatically constitute negligence; the violation complained of must also be a legal cause in fact of the harm or damage which ensues from its violation.
*1261I cannot concede that the members of the jury might not have reached different conclusions on the question of plaintiff’s contributory negligence, i. e., that the failure of plaintiff to be wearing“hunter’s orange” was a legal cause in fact of the accident.
It seems to me that the granting of the directed verdict in this case runs contra to the standard for directed verdicts which we set out in Campbell v. Mouton, 373 So.2d 237 (La.App. 3rd Cir. 1979).
We should reverse this decision and remand to the District Court for a new trial.